DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 16 has been canceled.
Claims 1, 17, 18 have been amended.

Claim Objections
Claims 2, 3, 15, 17 are objected to because of the following informalities:  
Regarding Claim 2, the claim subject matter “(512)” should be deleted, since “(512)” is improper for purpose of claiming as subject matter.  Appropriate correction is required.
Regarding Claim 3, the claim subject matter “Method” in the preamble of the Claim 3,    3.	(Previously Presented) Method The method according to claim 1,..”,  should be deleted. It is a typo.   Appropriate correction is required.
Regarding Claim 15, the claim subject matter “(130)” should be deleted, since “(130)” is improper for purpose of claiming as subject matter.  Appropriate correction is required.
Regarding Claim 17, the claim should be re-written as follows:


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the compatible wireless terminals" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the same destination" in line 3; the limitation "in the same group of destinations" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the rest of the data" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the overlap zone on macroblock boundaries" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "each set of wireless terminals " in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the regions of interest two by tow”  in line 3;  the limitation "the first two elements”  in line 6;.  There is insufficient antecedent basis for this limitation in the claim.
(Since there are still a lot of 112 issues in the Claims, Applicants are requested to look into all the 112 issues in the claims and make appropriate correction in order to place the application in the condition of allowance).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 14, 15, 17, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HEDAYAT (US 20160302229 A1).
 	Regarding Claim 1, HEDAYAT discloses a method for transmission of a frame by an access point of a wireless local area network, the access point having implemented a phase of association with a plurality of wireless terminals, wherein the method comprises receiving, by the access point, during the association phase, from each wireless terminal compatible with transmissions in multicast mode, information indicating that said wireless terminal is compatible with transmissions in multicast mode (“,..methods that can be used between an AP and a set of STAs that receive unicast frames (either in single user (SU) or MU frames) or multicast frames (either in SU or MU frames) from the AP,..”, Fig, 1, paras. [0022] – [0027]);  and wherein, in order to transmit the frame, the method further comprises, by the access point:  	obtaining data to be transmit in multicast mode to at least one of destinations from among the compatible wireless terminals (“,..methods that can be used between an AP and a set of STAs that receive unicast frames (either in single user (SU) or MU frames) or multicast frames (either in SU or MU frames) from the AP,..”, Fig, 1, paras. [0022] – [0027]);    	obtaining data to be transmit in unicast mode to at least one respective destination from among the wireless terminals (“,..methods that can be used between an AP and a set of STAs that receive unicast frames (either in single user (SU) or MU frames) or multicast frames (either in SU or MU frames) from the AP,..”, Fig, 1, paras. [0022] – [0027]); 
 	constructing a physical-layer header (“,..Each of the wireless communication devices 111-115 may include a MAC layer and a physical (PHY) layer according to an IEEE 802.11 standard,..”, Fig. 1, paras. [0022] – [0024]; “,…the MAC processor 211 generates and provides TXVECTOR parameters to the PHY processor 215 to supply per-packet transmit parameters,…”, paras. [0030] – [0031]) including: 
 	in a common signalling field, an identification of each channel resource intended to be used for making the frame transmission whether this be for the data to be transmitted in unicast mode or in multicast mode (elements 803 and 804 is interpreted as a common signaling field, “,..the header 810 includes a HE SIG-A field (e.g., a portion of 801) and a HE SIG-B field (e.g., 802),..”, “,..The header 810 may further include HE STF and HE LTF fields (e.g., 804), which contain symbols used to perform necessary RF and PHY processing for each PSDU and/or for the whole PPDU,…”, “,..the DL frame 800 may include a full-band transmission region, referred to as a full-band physical layer convergence procedure (PLCP) service data unit (PSDU) 803 for unicast or broadcast/multicast PSDU(s), which exist for DL OFDMA PPDUs,…”,  Fig. 8, paras. [0071] – [0072], [0076] – [0081]; “,..first format for an MU aggregated MPDU (MU AMPDU) 900, which may be included in a DL PPDU destined to a set of STAs,…”, Fig. 9, paras. [0084] – [0092]); 
 	in each field of a series of specific signalling fields, information representing an association between a channel resource identifier used and a unique identifier of a destination concerned or of a group of destinations concerned, so that each destination can determine each channel resource to listen to in order to receive the data that are addressed to it, whether it be in unicast mode or in multicast mode (“,..the payload section 809 includes payloads (e.g., PSDUs) assigned to multiple STAs, and is modulated using an FFT size of 256,..” interpreted as each field of a series of specific signalling fields, “,,,the PSDU payload 805 is associated with STA1, the PSDU payload 806 is associated with STA2, the PSDU payload 807 is associated with STA3, and the PSDU payload 808 is associated with STA4.,..”, Fig. 8, paras. [0081] – [0083]; Fig. 9, paras. [0084] – [0092]).  

 	Regarding Claim 2, HEDAYAT discloses the method according to claim 1, wherein, in order to make a transmission in multicast mode to a plurality of destinations, the method comprises, previously performed by the access point:  receiving an instruction to create a group from a list of destinations; transmitting a group identifier to each destination of said group; and  wherein the series of specific signalling fields is such that, in order to indicate a transmission in multicast mode on a channel resource, a single specific field is defined for said channel resource in which the group identifier is indicated  (“,..the header 810 includes a HE SIG-A field (e.g., a portion of 801) and a HE SIG-B field (e.g., 802),..”, “,..The header 810 may further include HE STF and HE LTF fields (e.g., 804), which contain symbols used to perform necessary RF and PHY processing for each PSDU and/or for the whole PPDU,…”, “,..the DL frame 800 may include a full-band transmission region, referred to as a full-band physical layer convergence procedure (PLCP) service data unit (PSDU) 803 for unicast or broadcast/multicast PSDU(s), which exist for DL OFDMA PPDUs,…”, “,..the payload section 809 includes payloads (e.g., PSDUs) assigned to multiple STAs, and is modulated using an FFT size of 256,..” interpreted as each field of a series of specific signalling fields, “,,,the PSDU payload 805 is associated with STA1, the PSDU payload 806 is associated with STA2, the PSDU payload 807 is associated with STA3, and the PSDU payload 808 is associated with STA4.,..”, Fig. 8, paras. [0071] – [0072], [0076] – [0083]; “,..first format for an MU aggregated MPDU (MU AMPDU) 900, which may be included in a DL PPDU destined to a set of STAs,…”, Fig. 9, paras. [0084] – [0092]).  

 	Regarding Claim 3, HEDAYAT discloses the method according to claim 1, wherein the series of specific signalling fields is such that, in order to indicate a transmission in multicast mode on a channel resource, as many specific signalling fields for said channel resource are included in the physical-layer header as there are destinations of said transmission in multicast mode (“,..the header 810 includes a HE SIG-A field (e.g., a portion of 801) and a HE SIG-B field (e.g., 802),..”, “,..The header 810 may further include HE STF and HE LTF fields (e.g., 804), which contain symbols used to perform necessary RF and PHY processing for each PSDU and/or for the whole PPDU,…”, “,..the DL frame 800 may include a full-band transmission region, referred to as a full-band physical layer convergence procedure (PLCP) service data unit (PSDU) 803 for unicast or broadcast/multicast PSDU(s), which exist for DL OFDMA PPDUs,…”, “,..The multicast PSDU(s), located in the full-band PSDU 803, are intended for a set of STAs that are associated with the AP. The presence and length of such PSDU(s) and the set of STAs that each multicast PSDU is destined to is indicated in the HE SIG-A field and/or the HE SIG-B field. The unicast PSDU(s), typically located in the sub-band region of a PPDU (e.g., in the payload 809), are destined to a STA that is associated with the AP.,..”, Fig. 8, paras. [0071] – [0072], [0076] – [0083]).  

 	Regarding Claim 4, HEDAYAT discloses the method according to claim 1, wherein the physical-layer header indicates that the frame contains data transmitted in multicast mode (“,..the header 810 includes a HE SIG-A field (e.g., a portion of 801) and a HE SIG-B field (e.g., 802),..”, “,..The header 810 may further include HE STF and HE LTF fields (e.g., 804), which contain symbols used to perform necessary RF and PHY processing for each PSDU and/or for the whole PPDU,…”, “,..the DL frame 800 may include a full-band transmission region, referred to as a full-band physical layer convergence procedure (PLCP) service data unit (PSDU) 803 for unicast or broadcast/multicast PSDU(s), which exist for DL OFDMA PPDUs,…”, “,..The multicast PSDU(s), located in the full-band PSDU 803, are intended for a set of STAs that are associated with the AP. The presence and length of such PSDU(s) and the set of STAs that each multicast PSDU is destined to is indicated in the HE SIG-A field and/or the HE SIG-B field. The unicast PSDU(s), typically located in the sub-band region of a PPDU (e.g., in the payload 809), are destined to a STA that is associated with the AP.,..”, Fig. 8, paras. [0071] – [0072], [0076] – [0083]).  .  

 	Regarding Claim 5, HEDAYAT discloses the method according to claim 4, wherein each specific signalling field indicates that there exists at least one other specific signalling field, subsequent in the physical-layer header, that is associated with the same destination or with at least one destination in the same group of destinations (“,..the header 810 includes a HE SIG-A field (e.g., a portion of 801) and a HE SIG-B field (e.g., 802),..”, “,..The header 810 may further include HE STF and HE LTF fields (e.g., 804), which contain symbols used to perform necessary RF and PHY processing for each PSDU and/or for the whole PPDU,…”, “,..the DL frame 800 may include a full-band transmission region, referred to as a full-band physical layer convergence procedure (PLCP) service data unit (PSDU) 803 for unicast or broadcast/multicast PSDU(s), which exist for DL OFDMA PPDUs,…”, “,..The multicast PSDU(s), located in the full-band PSDU 803, are intended for a set of STAs that are associated with the AP. The presence and length of such PSDU(s) and the set of STAs that each multicast PSDU is destined to is indicated in the HE SIG-A field and/or the HE SIG-B field. The unicast PSDU(s), typically located in the sub-band region of a PPDU (e.g., in the payload 809), are destined to a STA that is associated with the AP.,..”, Fig. 8, paras. [0071] – [0072], [0076] – [0083]).  .  

 	Regarding Claim 14, HEDAYAT discloses the method according to claim 1, the frame is transmitted by the access point in accordance with an OFDMA technique  (New multi-user (MU) transmissions, such as downlink (DL) orthogonal frequency division multiple access (OFDMA) and DL MU multiple-input/multiple-output (MIMO), provide new opportunities for next-generation WiFi technology. For example, OFDMA is a technique that can be used in WiFi technology in order to enhance the aggregation of multiple payloads that are destined to multiple stations (STAs) within the same frame.,…”, paras. [0020] – [0021])  

 	Regarding Claim 15, HEDAYAT discloses the method according to claim 1, wherein the wireless local area network (130) is of the Wi-Fi type (New multi-user (MU) transmissions, such as downlink (DL) orthogonal frequency division multiple access (OFDMA) and DL MU multiple-input/multiple-output (MIMO), provide new opportunities for next-generation WiFi technology. For example, OFDMA is a technique that can be used in WiFi technology in order to enhance the aggregation of multiple payloads that are destined to multiple stations (STAs) within the same frame.,…”, paras. [0020] – [0021])  

	Regarding Claim 17, HEDAYAT discloses Information storage medium, storing a computer program comprising instructions for implementing, by a processor, the method according to claim 1, when said program is read and executed by said processor (“,..The permanent storage device may be a non-volatile memory unit that stores instructions even when the wireless communication device 200 is off. The ROM, registers and the permanent storage device may be part of the baseband processor 210 or be a part of the memory 240. Each of the ROM, the permanent storage device, and the memory 240 may be an example of a memory or a computer-readable medium.,…”, Fig. 2, paras. [0028], [0031] – [0034], see Claim 1 for rejection under 35 U.S.C. 102).  

 	Regarding Claim 18, HEDAYAT discloses an access point of a wireless local area network (“access point”, Fig.1, paras. [0022] – [0025]), the access point being adapted to perform a frame transmission in said wireless local area network  the access point having implemented a phase of association with a plurality of wireless terminals, wherein the access point comprises electronic circuitry configured for receiving, during the association phase, from each wireless terminal compatible with transmissions in multicast mode, information indicating that said wireless terminal is compatible with transmissions in multicast mode (“,..methods that can be used between an AP and a set of STAs that receive unicast frames (either in single user (SU) or MU frames) or multicast frames (either in SU or MU frames) from the AP,..”, Fig, 1, paras. [0022] – [0027]); 
 	and wherein, to transmit the frame, the electronic circuitry is further configured for: 
obtaining data to be transmitted in multicast mode to a plurality of destinations from among the compatible wireless terminals; 
 	Obtaining data to be transmitted in unicast mode to at least one respective destination from among the wireless terminals; 
 	constructing a physical-layer header including: 
 	in a common signalling field, an identification of each channel resource intended to be used for making the frame transmission, whether this be for the data to be transmitted in unicast mode or in multicast mode; 
 	in each field in a series of specific signalling fields, information representing an association between a channel resource identifier used and a unique identifier of the destination concerned or group of destinations concerned, so that each destination can determine each channel resource to listen to in order to receive the data that are addressed to it, whether this be in unicast mode or in multicast mode.
 	(The claim subject matters in the presumed main body of Claim 18 are the same and/or are similar to the limitations in the main body of Claim 1, same rationale addressed in Claim 1 for rejection under 35 U.S.C. 102 adapts for the rejection of Claim 18)

Allowable Subject Matter
Claims 6 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims1 – 15, 17 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
For the compact prosecution and for the record, as of 03/24/2021, Examiner contacted Mr. Brain Drozd to address the discrepancies of 112 issues for the Claims, however, as of 03/21/2021, Mr. Brain Drozd contacted Examiner by telephone and by e-mail to re-address the 112 issues for the Claims; however, the Independent Claims and dependent Claims still have 112 issues. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <3Q21::04_01_21>
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411